 

Banc of America Leasing & Capital, LLC

Master Lease Agreement Number: 24874-90000

This Master Lease Agreement, dated as of October 26, 2012 (this “Agreement”), is
by and between Banc of America Leasing & Capital, LLC, a Delaware limited
liability company having an office at 2059 Northlake Parkway, 3 North, Tucker,
GA 30084 (together with its successors and assigns, “Lessor”), and Consolidated
Cinema Services, LLC as “Lessee”, a limited liability company existing under the
laws of the state of Nevada, and having its chief executive office and any
organizational identification number as specified with its execution of this
Agreement below.  Certain defined terms used herein are identified in bold face
and quotation marks throughout this Agreement and in Section 16 below. This
Agreement sets forth the terms and conditions for the lease of Equipment between
Lessor and Lessee pursuant to one or more "Schedules" incorporating by reference
the terms of this Agreement, together with all exhibits, addenda, schedules,
certificates, riders and other documents and instruments executed and delivered
in connection with such Schedule (as amended from time to time, a “Lease”). Each
Lease constitutes a separate, distinct and independent lease of Equipment and
contractual obligation of Lessee. This Agreement is not an agreement or
commitment by Lessor or Lessee to enter into any future Leases or other
agreements, or for Lessor to provide any financial accommodations to Lessee.
Lessor shall not be obligated under any circumstances to advance any progress
payments or other funds for any Equipment or to enter into any Lease if there
shall have occurred a material adverse change in the operations, business,
properties or condition, financial or otherwise, of Lessee or any Guarantor.
This Agreement and each Lease shall become effective only upon Lessor’s
acceptance and execution thereof at its corporate offices set forth above.

1.Lease; Term; Non-Interference. Lessor and Lessee agree to lease Equipment
described in Schedules entered into from time to time, together with all other
documentation from Lessee required by Lessor with respect to such Lease. Upon
receipt of any item or group of Equipment intended for Lease hereunder, Lessee
shall execute a Schedule, with all information fully completed and irrevocably
accepting such Equipment for Lease, and deliver such Schedule to Lessor for its
review and acceptance. Provided no Event of Default has occurred, Lessee shall
be entitled to use and possess the Equipment during the original Lease Term
provided in the Schedule (together with any extensions or renewals thereof in
accordance with terms of the Lease, the “Lease Term”) free from interference by
any person claiming by, through or under Lessor.

 

2.Rent. “Rent” shall be payable to Lessor during the Lease Term in the amounts
and at the times provided in the Schedule. If any Rent or other amount payable
hereunder is not paid within 10 days of its due date, Lessee shall pay an
administrative late charge of 5% of the amount not timely paid. All Rent and
other amounts payable under a Lease shall be made in immediately available funds
at Lessor’s address above or such other place in the United States as Lessor
shall specify in writing. Unless otherwise provided herein, payments received
under any Lease will be applied to all interest, fees and amounts owing
thereunder (other than Rent), and then to Rent payable thereunder.

 

3.Net Lease; Disclaimer Of Warranties. Each Lease is a net lease and a “finance
lease” under Article 2A of the UCC, and Lessee waives all rights and remedies
Lessee may have under sections 2A-508 – 2A-522 thereof, including any right to
cancel or repudiate any Lease or to reject or revoke acceptance of any
Equipment. Upon the “Acceptance Date” provided in the Schedule for each Lease,
Lessee’s Obligations thereunder (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Lease Term, (ii) shall be
unaffected by the loss or destruction of any Equipment, and (iii) shall not be
subject to any abatement, deferment, reduction, set-off, counterclaim,
recoupment or defense for any reason whatsoever. LESSOR IS NOT A VENDOR OR AGENT
OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR DISTRIBUTION OF ANY
EQUIPMENT. LESSOR MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS
TO TITLE, MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR
SUITABILITY FOR LESSEE'S PURPOSES OF ANY EQUIPMENT, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION
THEREOF IN ANY LEASE, OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE EQUIPMENT. If Equipment is not delivered or properly installed,
does not operate as warranted, becomes obsolete, or is unsatisfactory for any
reason, Lessee shall make all claims on account thereof solely against Vendor
and not against Lessor. Lessee is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Lessor in
connection therewith, and has received and approved the terms of any purchase
orders, warranties, licenses or agreements with respect to the Equipment. During
the Lease Term, Lessee shall be entitled, on a non-exclusive basis, to enforce
any applicable Vendor warranties, to the extent permitted thereby and by
applicable law. Lessor assigns such warranties to Lessee, to the extent
permitted thereby, and agrees to cooperate with Lessee, at Lessee’s sole cost
and expense, in making any reasonable claim against such Vendor arising from any
defect in the Equipment.

 

4.Use; Maintenance; Location; Inspection. Lessee shall:  (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Lessee maintains other similar equipment in
the prudent management of its assets and properties), and (c) in compliance with
all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer's recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States or Hawaii, solely for business purposes (and not for
any consumer, personal, home, or family purpose), and shall not be abandoned or
used for any unlawful purpose. Lessee shall not discontinue use of any Equipment
except for normal



 

--------------------------------------------------------------------------------

 

 

maintenance nor, through modifications, alterations or otherwise, impair in any
material respect the current or residual value, useful life, utility or
originally intended function of any Equipment without Lessor's prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment, including without limitation lenses financed as part of the
Equipment (but excluding therefrom any such lenses not so financed), that are
necessary to operate the Equipment during the Lease Term or upon termination or
expiration of the Lease Term (unless Lessor consents otherwise in writing) shall
become the property of Lessor and subject to the Lease, except that if no Event
of Default exists, Lessee may at its expense remove improvements or additions
provided by Lessee that can be readily removed without impairing the value,
function or remaining useful life of the Equipment. If requested by Lessor,
Lessee shall cause Equipment to be plainly marked to disclose Lessor's
ownership, as specified by Lessor. Except as provided in (x) Section 13 with
respect to a permitted assignment or sublease, or (y) Section 10 with respect to
a permitted license, Lessee shall not change the location of any Equipment
specified in its Schedule without Lessor's prior written consent. Lessor shall
have the right to enter any premises where Equipment is located and inspect it
(together with related books and records) at any reasonable time.

 

5.Loss and Damage. Lessee assumes all risk of (and shall promptly notify Lessor
in writing of any occurrence of) any damage to or loss, theft, confiscation or
destruction of any Equipment from any cause whatsoever (a “Casualty”) from the
date shipped or otherwise made available to Lessee and continuing until it is
returned to and accepted by Lessor in the condition required by the Lease,
including Section 8 of this Agreement. If any Equipment suffers a Casualty which
Lessor and Lessee reasonably determine is reparable, Lessee shall at its expense
promptly place the same in good repair, condition or working order. If any
Equipment suffers a Casualty which Lessor and Lessee reasonably determine is
beyond repair or materially impairs its residual value (a “Total Loss”), Lessee
shall at Lessor’s option either (a) promptly replace such Equipment with a
similar item reasonably acceptable to Lessor having an equivalent value, utility
and remaining useful life of such Equipment, whereupon such replacement items
shall constitute Equipment for all purposes the Lease, or (b) on the Rent
payment date following such Casualty (or, if none, within 30 days) pay Lessor
the Stipulated Loss Value for such Equipment, together with all Rent scheduled
for payment on such date, and all accrued interest, late charges and other
amounts then due and owing under the Lease. Upon such payment following a Total
Loss, the Lease with respect to the Equipment suffering a Total Loss shall
terminate, and Lessor shall transfer all of its right, title and interest in
such Equipment, free from all liens and encumbrances created by Lessor, but
otherwise on an “AS-IS, WHERE-IS,” quitclaim basis. If less than all Equipment
under a Schedule suffers a Total Loss, (i) the Stipulated Loss Value with
respect to any such item of Equipment shall be calculated by reference to the
allocable portion of “Lessor’s Cost” provided in the applicable Schedule, Rent
or other amount related to such item, as reasonably determined by Lessor, and
(ii) the remaining Rent under the Schedule shall be proportionately reduced as
reasonably calculated by Lessor upon Lessor’s receipt of the payments described
above.

 

6.Insurance. Lessee, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Stipulated Loss Value, and shall maintain general liability insurance
against such risks and for such amounts as Lessor may require. All such
insurance shall (a) be with companies rated “A-” or better by A.M. Best Company,
in such form as Lessor shall approve, (b) specify Lessor and Lessee as insureds
and provide that it may not be canceled or altered in any way that would affect
the interest of Lessor without at least 30 days' prior written notice to Lessor
(10 days' in the case of nonpayment of premium), (c) be primary, without right
of contribution from any other insurance carried by Lessor and contain waiver of
subrogation and “breach of warranty” provisions satisfactory to Lessor, (d)
provide that all amounts payable by reason of loss or damage to Equipment shall
be payable solely to Lessor, unless Lessor otherwise agrees, and (e) contain
such other endorsements as Lessor may reasonably require. Lessee shall provide
Lessor with evidence satisfactory to Lessor of the required insurance upon the
execution of any Schedule and promptly upon any renewal of any required policy.

 

7.Indemnities; Taxes. Lessee's indemnity and reimbursement obligations set forth
below shall survive the cancellation, termination or expiration of any Lease or
this Agreement.

(a) General Indemnity. Lessee shall indemnify, on an after-tax basis, defend and
hold harmless Lessor and its Affiliates and their respective officers,
directors, employees, agents acting in their capacities as representatives of
Lessor or such Affiliates (“Indemnified Persons”) against all claims,
liabilities, losses and expenses whatsoever (except those determined by final
decision of a court of competent jurisdiction to have been directly and
primarily caused by the Indemnified Person's gross negligence or willful
misconduct), including court costs and reasonable attorneys' fees and expenses
(together, “Attorneys’ Fees”), in any way relating to or arising out of the
Equipment or any Lease at any time, or the ordering, acquisition, rejection,
installation, possession, maintenance, use, ownership, condition, destruction or
return of the Equipment, including any claims based in negligence, strict
liability in tort, environmental liability or infringement.

(b) General Tax Indemnity. Lessee shall pay or reimburse Lessor, and indemnify,
defend and hold Lessor harmless from, on an after-tax basis, all taxes,
assessments, fees and other governmental charges paid or required to be paid by
Lessor or Lessee in any way arising out of or related to the Equipment or any
Lease before or during the Lease Term or after the Lease Term following an Event
of Default (but only to the extent that the Equipment remains in the possession
of the Lessee after such Event of Default), including foreign, Federal, state,
county and municipal fees, taxes and assessments, and property, value-added,
sales, use, gross receipts, excise, stamp and documentary taxes, and all related
penalties, fines, additions to tax and interest charges (“Impositions”),
excluding only Federal and state taxes based on Lessor's net income and overall
gross income and any franchise taxes and taxes imposed in lieu of such
taxes,  unless such taxes are in lieu of any Imposition Lessee would otherwise
be required to pay hereunder. Lessee shall timely pay any Imposition for which
Lessee is primarily responsible under law and any other Imposition not payable
or not paid by Lessor,



 

--------------------------------------------------------------------------------

 

 

but Lessee shall have no obligation to pay any Imposition being contested in
good faith and by appropriate legal proceedings, the nonpayment of which does
not, in the good faith and reasonable opinion of Lessor, result in a material
risk of adverse effect on the title, property, use, disposition or other rights
of Lessor with respect to the Equipment. Upon Lessor's request, Lessee shall
furnish proof of its payment of any Imposition.

(c) Income Tax Indemnity. Lessor shall be treated for federal and state income
tax purposes as the owner of the Equipment and shall be entitled to take into
account certain Tax Benefits in computing its income tax liabilities in
connection with any Lease. If Lessor suffers a Tax Loss that would not have been
but for an act or failure to act by Lessee, or Lessee’s breach in any material
respect of any representation, warranty or agreement in any Lease then, upon
Lessor's demand and at Lessor's option, either: (i) all further Rent under the
Lease, if any, shall be increased by an amount, or (ii) Lessee shall pay Lessor
a lump sum amount, which in either case shall maintain the net economic
after-tax yield, cash-flow and rate of return Lessor originally anticipated,
based on Lessor’s federal and state corporate income tax rate in effect on the
Acceptance Date of the applicable Schedule and other assumptions originally used
by Lessor in evaluating the transaction (so long as such assumptions were
reasonable when made and consistently applied  when evaluating all similarly
situated transactions) and setting the Rent therefor and other terms thereof.
Lessee shall also pay Lessor on demand all interest, costs (including Attorneys’
Fees), penalties and additions to tax associated with the Tax Loss. Lessor shall
have no obligation to contest any Tax Loss. All references to “Lessor” in this
Section 7(c) shall include (A) Lessor's successors and Assignees, and (B) each
member of the affiliated group of corporations, as defined in Section 1504(a) of
the Code, of which Lessor or such successor or Assignee is at any time a
member.  As used herein: “Tax Benefits” means all items of income, deduction
(including depreciation consistent with Lessee's representation in the
applicable Schedule), credit, gain or loss relating to ownership of the
Equipment as are provided to owners of similar equipment under the Code and
applicable state tax laws in effect on the Acceptance Date of such Schedule; and
“Tax Loss” means and will be deemed to be suffered if Lessor loses, is delayed
in claiming, is required to recapture, is not allowed or may not claim all or
any portion of any Tax Benefits, provided, however, that Lessee shall be under
no obligation to make any payments with respect to a Tax Loss to the extent that
it (1) is caused by Lessor's failure to have sufficient taxable income to
benefit from any Tax Benefits or its failure to timely and properly claim the
Tax Benefits, or (2) results from any disposition of Equipment by Lessor other
than a disposition of Equipment following an Event of Default.

 

8.Return. Upon any cancellation, termination or expiration of any Lease (after
the occurrence of an Event of Default or otherwise), Lessee shall, at its
expense, cause the Equipment to be prepared and adequately protected for
shipment by an authorized manufacturer’s representative and either surrender it
to Lessor in place or, if instructed by Lessor, ship the Equipment to Lessor,
freight and insurance pre-paid, to a place designated by Lessor within the 48
contiguous United States, or in the case of Equipment located in the State of
Hawaii, to a location on the West Coast of the continental United States within
500 miles of the port of return, in the condition required under Section 4
hereof and under the applicable Schedule, able to be put into immediate service
and to perform at manufacturer's rated levels (if any), together with all
related manuals, documents and records, and, if applicable, reassembled by an
authorized manufacturer’s representative and immediately qualified for the
manufacturer’s (or its authorized servicing representative’s) then available
service contract or warranty. Upon its return, each item of Equipment shall have
installed an operable lens, whether it is the lens originally financed and
maintained as required hereunder or a lens of equal or greater value, utility
and useful life. If requested by Lessor, Lessee shall, at its expense: (i) cause
the Equipment to qualify for all applicable licenses or permits necessary for
its operation and for its intended purpose, and to comply with all
specifications and requirements of applicable federal, state and local laws,
regulations and ordinances; (ii) provide safe, suitable storage, reasonably
acceptable to Lessor, for the Equipment for a period not to exceed 90 days from
the date of return; and (iii) cooperate with Lessor in attempting to remarket
the Equipment, including display and demonstration to prospective parties (but
excluding any obligation to permit a private sale of the Equipment at any
relevant location).  If Lessee does not surrender or return any item of
Equipment to Lessor on the date or in the condition required under a Lease, in
addition to all other available rights and remedies, at Lessor's election, such
Equipment shall continue to be subject to all the terms and conditions of the
Lease, with Rent and other charges continuing to accrue and be payable under the
Lease with respect to such Equipment until it is so surrendered or returned to
Lessor, except that Rent shall accrue at 125% of the last Rent allocable to such
item of Equipment (as reasonably calculated by Lessor) during the Lease Term,
payable on demand.

 

9.Lessee Representations and Agreements. Lessee represents, warrants and agrees
that: (a) Lessee operates and does business under the legal name listed in the
first paragraph of this Agreement,  and is duly organized and validly existing
in the form of business organization described above; (b) Lessee’s chief
executive office and notice address, taxpayer identification number and any
organizational identification number is as described with its execution of this
Agreement below; (c) Lessee shall notify Lessor in writing at least 30 days
before changing its legal name, state of organization, chief executive office
location or organizational identification number; (d) Lessee is duly organized
and existing in good standing under the laws of the state described above and
all other jurisdictions where legally required in order to carry on its
business, shall maintain its good standing in all such jurisdictions, and shall
conduct its businesses and manage its properties in compliance with all
applicable laws, rules or regulations binding on Lessee; (e) the execution,
delivery and performance of this Agreement, each Lease and Related Agreement to
which it is a party has been duly authorized by Lessee, each of which are and
will be binding on and enforceable against Lessee in accordance with their
terms, and do not and will not contravene any other instrument or agreement
binding on Lessee; and (f) there is no pending litigation, tax or environmental
claim, proceeding, dispute or regulatory or enforcement action against Lessee or
any of its Affiliates (and Lessee shall promptly notify Lessor of any of the
same that may hereafter arise) that may adversely affect any Equipment or
Lessee's financial condition or impair its ability to perform its Obligations.

 





 

--------------------------------------------------------------------------------

 

 

10.Title; Property; Additional Security. (a) Title; Personal Property. Each
Lease is and is intended to be a lease of personal property for all purposes.
Lessee does not acquire any right, title or interest in or to any Equipment,
except the right to use and possess the same under the terms of the applicable
Lease. Except as specifically provided herein or in the applicable Schedule,
Lessee has no right or option to extend the Lease Term of a Lease or purchase
any Equipment. Lessee assigns all of its rights (but none of its obligations) to
Lessor under any purchase orders, invoices or other contracts of sale with
respect to the Equipment, and conveys whatever right, title and interest it may
now or hereafter have in any Equipment to Lessor. Lessor shall be the sole owner
of Equipment free and clear of all liens or encumbrances, other than Lessee’s
rights under the Lease. Lessee will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those created
by Lessor. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Lessee shall
obtain and record such instruments and take such steps as may be necessary to
(i) prevent any creditor, landlord, mortgagee or other entity (other than
Lessor) from having any lien, charge, security interest or encumbrance on any
Equipment, and (ii) ensure Lessor's right of access to and removal of Equipment
in accordance with the Lease. Notwithstanding the foregoing, Lessee shall have
the right to license the Equipment to its Affiliates, and shall have the right
to allow licensees to use the Equipment on third-party premises, provided that
such license agreements are in form and substance reasonably acceptable to
Lessor, and Lessee obtains from the owners and landlords of such premises a
consent to installation and waiver in form and substance reasonably acceptable
to Lessor.

(b) Additional Security. To secure the punctual payment and performance of
Lessee’s Obligations under each Lease and, as a separate grant of security, to
secure the payment and performance of all other Obligations owing to Lessor,
Lessee grants to Lessor a continuing security interest in the Collateral, 
provided, however, that if there then exists no Event of Default, Lessor’s
security interest in Collateral subject to a Lease shall terminate upon the
payment and performance of all Obligations of Lessee under the applicable Lease.
Notwithstanding the grant of a security interest in any Collateral, Lessee shall
have no right to sell, lease, rent, dispose or surrender possession, use or
operation of any Equipment to any third parties without the prior written
consent of Lessor except as permitted by Sections 10(a) or 13 hereof. The
foregoing grant of a security interest shall not of itself be a factor in
determining whether any Lease creates a lease or security interest in the
Equipment under applicable provisions of the UCC.

 

11.Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an "Event of Default"
hereunder and under all Leases: (1) Lessee fails to pay any Rent or other amount
owing under any Lease within 10 days of its due date; (2) Lessee fails to
maintain insurance as required herein, or sells, leases, subleases, assigns,
conveys, or suffers to exist any lien, charge, security interest or encumbrance
on, any Equipment without Lessor's prior consent unless the sublease or
assignment is permitted by Sections 10(a) or 13 hereof, or any Equipment is
subjected to levy, seizure or attachment; (3) Lessee fails to perform or comply
with any other covenant or obligation under any Lease or Related Agreement and,
if curable, such failure continues for 30 days after written notice thereof by
Lessor to Lessee; provided that such 30-day period may be extended with Lessor’s
consent if Lessee is diligently pursuing cure of such default and completes such
cure within 60 days after written notice thereof by Lessor to Lessee; (4) any
representation, warranty or other written statement made to Lessor by Lessee in
connection with this Agreement, any Lease, Related Agreement or other
Obligation, or by any Guarantor pursuant to any Guaranty (including financial
statements) proves to have been incorrect in any material respect when made; (5)
Lessee (w) enters into any merger or consolidation with, or sells or transfers
all or any substantial portion of its assets to, or enters into any partnership
or joint venture other than (A) in the ordinary course of business with, any
entity, (B) in a transaction that would not otherwise result in a default under
any of the incorporated covenants described in Section 15 hereof, (x) dissolves,
liquidates or ceases or suspends the conduct of business, or ceases to maintain
its existence, in each case in a transaction that would not otherwise result in
a default under any of the incorporated covenants described in Section 15
hereof, or (y) enters into or suffers any transaction or series of transactions
as a result of which Lessee is no longer directly or indirectly controlled by
Parent; (6) Lessee undertakes any general assignment for the benefit of
creditors or commences any voluntary case or proceeding for relief under the
federal bankruptcy code, or any other law for the relief of debtors, or takes
any action to authorize or implement any of the foregoing; (7) the filing of any
petition or application against Lessee under any law for the relief of debtors,
including proceedings under the federal bankruptcy code, or for the subjection
of property of Lessee to the control of any court, receiver or agency for the
benefit of creditors if such petition or application is consented to by Lessee
or is otherwise not dismissed within 60 days from the date of filing; (8) any
default occurs under any other lease, credit or other agreement or instrument to
which Lessee and Lessor or any Affiliate of Lessor are now or hereafter party
(each, an “Affiliate Obligation”); (9) any default by Lessee occurs under any
other agreement or instrument to which Lessee is a party and under which there
is outstanding, owing or committed an aggregate amount greater than $100,000;
(10) any attempted repudiation, breach or default of any Guaranty; or (11) the
occurrence of any event described in clauses (4) through (9) above with
reference to any Guarantor or any controlling shareholder, general partner or
member of Lessee.  Lessee shall promptly notify Lessor in writing of any Default
or Event of Default. As reflected in Section 15 hereof, any cure or waiver of
any default under an Affiliate Obligation that has caused a default hereunder
shall automatically cure, or result in a waiver of, such corresponding default
hereunder.

 

12.Remedies. (a) Upon the occurrence of an Event of Default, Lessor may, in its
discretion, exercise any one or more of the following remedies with respect to
any or all Leases or Equipment: (1) cause Lessee to promptly discontinue use of
or disable any Equipment, or to assemble and return any Equipment or other
Collateral in accordance with the terms of the applicable Lease; (2) remedy such
Event of Default or proceed by court action, either at law or in equity, to
enforce performance of the applicable provisions of any Lease; (3) with or
without court order, enter upon the premises where Equipment is located and
repossess and remove the same, all without liability for damage to such premises
or by reason such entry or repossession, except for Lessor's gross negligence or
willful misconduct; (4) dispose of any Equipment in a public or private
transaction, or hold, use, operate or keep idle the Equipment, free and clear of
any rights or interests of Lessee therein; (5) recover direct, incidental,
consequential and other damages for the breach of any Lease, including the
payment of all Rent and other amounts payable thereunder (discounted at the
Discount Rate with respect to any



 

--------------------------------------------------------------------------------

 

 

accelerated future amounts), and all costs and expenses incurred by Lessor in
exercising its remedies or enforcing its rights thereunder (including all
Attorneys’ Fees); (6) by written notice to Lessee, cancel any Lease and, as
liquidated damages for the loss of Lessor's bargain and not as a penalty,
declare immediately due and payable an amount equal to the Stipulated Loss Value
applicable to such Leases which Lessee acknowledges to be reasonable liquidated
damages in light of the anticipated harm to Lessor that might be caused by an
Event of Default and the facts and circumstances existing as of the Acceptance
Date of each Lease; (7) without notice to Lessee, apply or set-off against any
Obligations all security deposits, advance payments, proceeds of letters of
credit, certificates of deposit (whether or not matured), securities or other
additional collateral held by Lessor or otherwise credited by or due from Lessor
to Lessee; or (8) pursue all other remedies provided under the UCC or other
applicable law. Upon the commencement of any voluntary case under the federal
bankruptcy code concerning the Lessee, the remedy provided in clause (6) above
shall be automatically exercised without the requirement of prior written notice
to Lessee or of any other act or declaration by Lessor, and the liquidated
damages described therein shall be immediately due and payable. Lessee shall pay
interest equal to the lesser of (a) 12% per annum, or (b) the highest rate
permitted by applicable law (“Default Rate”) on (i) any amount other than Rent
owing under any Lease and not paid when due, (ii) Rent not paid within 30 days
of its due date, and (iii) any amount required to be paid upon cancellation of
any Lease under this Section 12. Any payments received by Lessor after an Event
of Default, including proceeds of any disposition of Equipment, shall be applied
in the following order: (A) to all of Lessor's costs (including Attorneys’
Fees), charges and expenses incurred in taking, removing, holding, repairing and
selling or leasing the Equipment or other Collateral or enforcing the provisions
hereof; (B) to the extent not previously paid by Lessee, to pay Lessor for any
damages then remaining unpaid hereunder; (C) to reimburse Lessee for any sums
previously paid by Lessee as damages hereunder; and (D) the balance, if any,
shall be retained by Lessor.



(b) No remedy referred to in this Section 12 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Lessor at law or
in equity, and all such remedies shall survive the cancellation of any Lease.
Lessor’s exercise or partial exercise of, or failure to exercise, any remedy
shall not restrict Lessor from further exercise of that remedy or any other
available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Lessee for any Obligations, either in whole or in part.
Lessor may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Lessee, in such order and at
such times following an Event of Default as Lessor determines in its sole
discretion. In any action to repossess any Equipment or other Collateral, Lessee
waives any bonds and any surety or security required by any applicable laws as
an incident to such repossession. Notices of Lessor's intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor, or any other notice
whatsoever (other than notices of Default specifically required of Lessor
pursuant to Section 11 above) are waived by Lessee and any Guarantor. Any notice
given by Lessor of any disposition of Collateral or other intended action of
Lessor which is given in accordance with this Agreement at least 5 business days
prior to such action, shall constitute fair and reasonable notice of such
action.

 

(c)  Lessor agrees to honor the right given by Lessee to CIDM in Section 9(c)(i)
of the CIDM Agreement, after an Event of Default hereunder, of first negotiation
and last refusal to acquire the Equipment prior to its sale to any other party.

 

13. Assignment; Subleases. Lessor and any Assignee may assign or transfer any of
Lessor's interests in any Lease or Equipment without notice to Lessee, subject,
however, to the rights of Lessee (and any permitted assignees, licensees or
sublessees) to use and possess the Equipment under such Lease for so long as no
Event of Default has occurred and is continuing.  Lessee agrees that: (i) the
rights of any Assignee shall not be affected by any breach or default of Lessor
or any prior Assignee, and Lessee shall not assert any defense, rights of
set-off or counterclaim against any Assignee, nor hold or attempt to hold such
Assignee liable for any such breach or default; (ii) no Assignee shall be
required to assume any obligations of Lessor under any Lease except the
obligation of non-interference in Section 1 and the recognition of CIDM’s rights
to acquire the Equipment described in Section 12(c) above, (iii) any Assignee
expressly assuming the obligations of Lessor shall thereupon be responsible for
Lessor's duties under the applicable Lease accruing after assignment and Lessor
shall be released from such duties, and (iv) Lessee shall execute and deliver
upon request such additional documents, instruments and assurances as may be
reasonably necessary in order to (y) acknowledge and confirm all of the terms
and conditions of any Lease and Lessor's or such Assignee’s rights with respect
thereto, and Lessee’s compliance with all of the terms and provisions thereof,
and (z) preserve, protect and perfect Lessor’s or Assignee’s right, title or
interest hereunder and in any Equipment, including, without limitation, such UCC
financing statements or amendments, control agreements, corporate or member
resolutions, votes, notices of assignment of interests, and confirmations of
Lessee’s obligations and representations and warranties with respect thereto as
of the dates requested. Lessor may disclose to any potential Assignee any
information regarding Lessee, any Guarantor and their Affiliates; provided that
any information provided to Lessor by Lessee under the terms of any
Confidentiality Agreement will not be disclosed except pursuant to a
confidentiality agreement between Lessee and the intended recipient of such
information from Lessor containing terms and conditions substantially similar to
those set forth in the Confidentiality Agreement under which such information
was disclosed by Lessee to Lessor. Lessee shall not sell, pledge, transfer or
hypothecate in any way dispose of any of its rights or obligations under any
Lease without Lessor's prior written consent. Any purported sale, pledge,
transfer, hypothecation, or disposal made without Lessor’s prior written consent
shall be null and void, except in connection with (1) licenses permitted under
Section 10 hereof, or (2) assignments and subleases permitted under this Section
13.  Lessee may assign the Equipment or its interest under a Schedule only if:
(i) Lessee provides Lessor with notice of such proposed assignment and financial
information as may be requested on the assignee at least 60 days prior to the
proposed assignment date; (ii) the assignee is an entity that is a direct or
indirect wholly-owned subsidiary of one of the Guarantors; (iii) Lessor approves
the identity and location of the assignee; (iv) the assignee assumes all
obligations of Lessee hereunder and under the appropriate Schedule (and Lessee’s
obligations hereunder shall correspondingly be terminated to the extent of the
assignment); and (v) each existing Guaranty is amended or new guaranties



 

--------------------------------------------------------------------------------

 

 

are entered into by each Guarantor to include a guaranty of payment and
performance of all obligations of the assignee. Lessee may sublease (which for
these purposes shall not include a license permitted under Section 10 or an
assignment permitted under this Section 13) the Equipment or its interest under
a Schedule only if: (i) Lessee provides Lessor with notice of such proposed
sublease and financial information as may be requested concerning the sublessee
at least 60 days prior to the proposed sublease commencement; (ii) the sublessee
is an entity that is a direct or indirect wholly-owned subsidiary of one of the
Guarantors; (iii) Lessor approves the identity and location of the sublessee;
(iv) any permitted sublease shall be in a form satisfactory in form and
substance to Lessor and shall provide that the sublessee's rights are subject
and subordinate to the rights of Lessor; (v) Lessee shall remain liable at all
times for the payment and performance of the terms and conditions of this Lease
with respect to any subleased Equipment ; (iv) the sublease chattel paper shall
be collaterally assigned to Lessor as additional security, and if requested,
Lessee shall provide the original sublease chattel paper to Lessor to perfect
Lessor’s security interest therein ; and (iv) each Guaranty is amended or new
guaranties are entered into by each Guarantor to include a guaranty of payment
and performance of all obligations of the sublessee.

 

14.Financial and Other Data. (a) During any Lease Term, Consolidated
Entertainment, Inc. and Reading International Inc., each a Guarantor hereunder,
shall maintain books and records in accordance with generally accepted
accounting principles consistently applied (“GAAP”) and prudent business
practice.  Lessee shall promptly provide Lessor, within 120 days after the close
of each fiscal year, and, upon Lessor's request, within 45 days of the end of
each quarter and each fiscal year, as applicable, a copy of
(i)  company-prepared management reports for Lessee and Consolidated Amusement
Holdings, Inc., (ii) quarterly financial statements for Consolidated
Entertainment, Inc. and Reading International Inc. as requested by
Lessor,  which financial statements must be prepared in accordance with GAAP,
and (iii) within 180 days after the close of each fiscal year, annual statements
for Consolidated Entertainment, Inc. and Reading International Inc. audited by
independent certified public accountants; provided, however, that for so long as
any such Guarantor is legally and timely filing annual and quarterly financial
reports on Forms 10-K and 10-Q with the Securities and Exchange Commission which
are readily available to the public, the filing of such reports shall satisfy
the foregoing financial statement reporting requirements for such entity; and
(iii) furnish Lessor all other financial information and reports and such other
information as Lessor may reasonably request concerning Lessee, any Guarantor
and their respective affairs, or the Equipment or its condition, location, use
or operation.

(b) Lessee represents and warrants that all written information and financial
statements at any time furnished by or on behalf of Lessee or any Guarantor are
accurate in all material respects and in the case of financial statements
reasonably reflect as of their respective dates, results of operations and the
financial condition of Lessee, such Guarantor or other entity they purport to
cover. Credit and other information regarding Lessee, any Guarantor or their
Affiliates, any Lease or Equipment may be disclosed by Lessor to its Affiliates,
agents and potential Assignees, notwithstanding anything contained in any
agreement that may purport to limit or prohibit such disclosure, subject,
however, to such assignees’ agreement to hold all such credit and other
information on a confidential basis consistent with the confidentiality
obligation between Lessor and Lessee.

 

15. Financial Covenants

 

All covenants of Consolidated Entertainment, Inc. and its subsidiaries on a
consolidated basis that are based upon a specified level or ratio relating to
assets, liabilities, indebtedness, rentals, net worth, cash flow, earnings,
profitability, or any other accounting-based measurement or test, now or
hereafter existing (collectively, the “Additional Covenants”), contained in that
certain Credit Agreement dated as of October __, 2012, as amended from time to
time, among Consolidated Entertainment, Inc. as Borrower, other parties as
Credit Parties and certain Lenders, or in any replacement credit facility
between Lessee and another financial institution (a “Bank Facility”), are hereby
incorporated into and made a part of this Agreement (with such adjustments to
defined terms as may be necessary to assure consistency), as such Additional
Covenants may be amended from time to time under such Bank Facility; provided,
however, that the Additional Covenants shall be deemed permanently incorporated
into the Agreement, in their then existing form without further modification or
amendment except as may be agreed to in writing by Lessee and Lessor, upon and
notwithstanding the cancellation or termination of a Bank Facility by either
Lessee or the lender(s); provided further that any modification, amendment or
waiver of any breach (or anticipated breach) of any Additional Covenant (by
reason of amendment, forbearance or otherwise) shall not constitute a
modification, amendment or waiver of the corresponding default (or anticipated
default) of such Additional Covenant under this Agreement unless specifically
agreed to in writing by Lessor. 

 

Notwithstanding the foregoing, if a replacement credit facility is with Bank of
America, N.A. or one of its Affiliates as a lender, any modification, amendment
or waiver of any breach (or anticipated breach) of any Additional Covenant (by
reason of amendment, forbearance or otherwise) under such replacement credit
facility shall be binding on Lessor. 

 

16.Definitions

As used herein, the following terms shall have the meanings assigned or referred
to them below:





 

--------------------------------------------------------------------------------

 

 

“Affiliate” means any entity controlling, controlled by or under common control
with the referent entity; “control” includes (i) the ownership of 25% or more of
the voting stock or other ownership interest of any entity and (ii) the status
of a general partner of a partnership or managing member of a limited liability
company.

“Assignee” means any assignee or transferee of all or any of Lessor’s right,
title and interest in any Lease or any Equipment.

“CIDM” means ACCESS DIGITAL CINEMA PHASE 2, CORP, the counterparty to the Master
Digital Cinema and Administration Agreement described below, and its successors
and assigns

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means and includes all of Lessee's right, title and interest in and
to all Equipment, together with: (i) all parts, attachments, accessories and
accessions to, substitutions and replacements for, each item of Equipment; (ii)
all accounts, chattel paper, and general intangibles arising from or related to
any sale, lease, rental or other disposition of any Equipment to third parties,
or otherwise resulting from the possession, use or operation of any Equipment by
third parties, including instruments, investment property, deposit accounts,
letter of credit rights, and supporting obligations arising thereunder or in
connection therewith, excluding however,  (a) accounts or other amounts
generated by intercompany rentals of the Collateral to Lessee’s Affiliates; and
(b) Usage Payments and Virtual Print Fees payable to Lessee under a Master
Digital Cinema and Administrative Agreement dated as of September  __, 2012 (as
amended, restated, supplemented or otherwise modified from to time, the “Digital
Cinema Agreement”) generated in the ordinary course of Lessee’s or a permitted
licensee’s use of the Collateral on third party sites, (iii) all insurance,
warranty and other claims against third parties with respect to any Equipment;
(iv) all software and other intellectual property rights used in connection
therewith; (v) proceeds of all of the foregoing, including insurance proceeds
and any proceeds in the form of goods, accounts, chattel paper, documents,
instruments, general intangibles, investment property, deposit accounts, letter
of credit rights and supporting obligations; and (vi) all books and records
regarding the foregoing, in each case, now existing or hereafter arising. 

“Discount Rate” means the 1-year Treasury Constant Maturity rate as published in
the Selected Interest Rates table of the Federal Reserve statistical release
H.15(519) for the week ending immediately prior to the original Acceptance Date
of a Lease (or if such rate is no longer determined or published, a successor or
alternate rate selected by Lessor).

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in each Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a “commercial unit” as defined and described in
Article 2A of the UCC, and includes each functionally integrated and separately
marketable group or unit of Equipment.

“Guarantor” means any guarantor, surety, endorser, general partner or co-lessee
of Lessee, or other party liable in any capacity, or providing additional
collateral security for, the payment or performance of any Obligations of
Lessee.

“Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.

"Obligations" means and includes all obligations of Lessee owing to Lessor under
this Agreement, any Lease or Related Agreement, or of any Guarantor owing to
Lessor under any Guaranty, together with all other obligations, indebtedness and
liabilities of Lessee to Lessor under any other financings, leases, loans,
notes, progress payment agreements, guaranties or other agreements, of every
kind and description, now existing or hereafter arising, direct or indirect,
joint or several, absolute or contingent, whether for payment or performance,
regardless of how the same may arise or by what instrument, agreement or book
account they may be evidenced, including without limitation, any such
obligations, indebtedness and liabilities of Lessee to others which may be
obtained by Lessor through purchase, negotiation, discount, transfer, assignment
or otherwise.

“Parent” means Reading International Inc.

“Related Agreement” means and includes any Guaranty and any approval letter or
progress payment, assignment, security or other agreement or addendum related to
this Agreement, any Lease or any Collateral to which Lessee or any Guarantor is
a party.

“Stipulated Loss Value” means, as of any particular date, the product obtained
by multiplying the “Lessor’s Cost” specified in the Schedule by the percentage
set forth in the “Schedule of Stipulated Loss Values” attached to the Schedule,
specified opposite the Rent installment number (or date) becoming due
immediately after the Casualty, Event of Default or other event requiring the
calculation of Stipulated Loss Value. If there is no Schedule of Stipulated Loss
Values attached to a Schedule, or if the Schedule of Stipulated Loss Values does
not otherwise cover a Rent installment number (or date), Stipulated Loss Value
on any Rent payment date shall equal the net present value of: (a) all unpaid
Rent for the remainder of the Lease Term, plus (b) the amount of any purchase
obligation, fixed price purchase option, or TRAC amount payment or, if there is
no such obligation, option or payment, then the fair market value of the
Equipment as of the end of the Lease Term, as estimated by Lessor in its sole
discretion, all discounted to present value at the Discount Rate.

“UCC” means the Uniform Commercial Code in effect in the state specified in
Section 17(f) of this Agreement.





 

--------------------------------------------------------------------------------

 

 

“Vendor” means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.

 

17.Miscellaneous. (a) At Lessor's request, Lessee shall execute, deliver, file
and record such financing statements and other documents as Lessor deems
necessary to protect Lessor's interest in the Equipment and to effectuate the
purposes of any Lease or Related Agreement, and Lessee authorizes, and
irrevocably appoints Lessor as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Lessee and in Lessee's name,
place and stead, (ii) make minor corrections to manifest errors in factual data
in any Schedule and any addenda, attachments, exhibits and riders thereto, and
(iii) after the occurrence of an Event of Default, enforce claims relating to
the Equipment against insurers, Vendors or other persons, and to make, adjust,
compromise, settle and receive payment under such claims; but without any
obligation to do so.

(b)Federal law requires all financial institutions to obtain, verify and record
information that identifies each entity that obtains a loan or other financial
accommodation. The first time Lessee requests a financial accommodation from
Lessor, the Lessor may ask for Lessee’s (or any Guarantor’s) legal name,
address, tax ID number and other identifying information. Lessee shall promptly
provide copies of business licenses or other documents evidencing the existence
and good standing of Lessee or any Guarantor requested by Lessor.

(c) Time is of the essence in the payment and performance of all of Lessee’s
Obligations under any Lease or Related Agreement. This Agreement, and each Lease
or Related Agreement may be executed in one or more counterparts, each of which
shall constitute one and the same agreement. All demands, notices, requests,
consents, waivers and other communications concerning this Agreement and any
Lease or Related Agreement shall be in writing and shall be deemed to have been
duly given when received, personally delivered or three business days after
being deposited in the mail, first class postage prepaid, or the business day
after delivery to an express carrier, charges prepaid, addressed to each party
at the address provided herein, or at such other address as may hereafter be
furnished in writing by such party to the other.

(d) Except as otherwise agreed between Lessee and Lessor in writing, Lessee
shall reimburse Lessor upon demand for reasonable and documented costs and
expenses incurred by Lessor in connection with the execution and delivery of
this Agreement, any Lease or Related Agreement. Lessee shall reimburse Lessor on
demand for all reasonable and documented costs (including Attorneys’ Fees)
incurred by Lessor in connection with Lessee’s exercise of any purchase or
extension option under any Lease, or any amendment or waiver of the terms of
this Agreement or any Lease or Related Agreement requested by Lessee.

(e) Any provisions of this Agreement or any Lease or Related Agreement which are
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions thereof, and any such unenforceability shall not render unenforceable
such provisions in any other jurisdiction. Any requirement for the execution and
delivery of any document, instrument or notice may be satisfied, in Lessor’s
discretion, by authentication as a record within the meaning of, and to the
extent permitted by, Article 9 of the UCC.

(f) THIS AGREEMENT AND ANY LEASE OR RELATED AGREEMENT, AND THE LEGAL RELATIONS
OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, WITHOUT REGARD TO CHOICE
OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE
STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY OBJECTIONS THAT IT
MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT THERETO. IN NO EVENT
SHALL LESSOR HAVE ANY LIABILITY TO LESSEE FOR INCIDENTAL, GENERAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by Lessee
against Lessor relating to this Agreement or any Lease or Related Agreement
shall be brought within one year after any such cause of action first arises,
and Lessee hereby waives the benefit of any longer period provided by statute.

(g)EACH LEASE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED AGREEMENTS, (i)
CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES SUPERSEDING ALL
CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL LETTERS, TERM
SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES, (ii) MAY NOT
BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL AGREEMENTS OR
UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED, NOR MAY ANY
RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.

 

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, Lessor and Lessee have executed this Agreement as of the
date first above written.

 

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC (Lessor)

CONSOLIDATED CINEMA SERVICES, LLC (Lessee)

By: /s/ Gail C. Beall

Print Name:  Gail C Beall             

Title: Vice President

 

By: /s/ Andrzej Matyczynski

Print Name: Andrzej Matyczynski

Title: Chief Financial Officer

Taxpayer ID # :   95-3885184

Org. ID # (if any) F0229472011-7

Chief Executive Office:

6100 Center Drive, Suite 900

___Los Angeles, CA 90045

 

 



 

--------------------------------------------------------------------------------